        ~Case 3:20-cv-06738-RS Document 17 Filed 02/09/21 Page 1 of 2




                  UNITED STATES DISTRICT COURT
             IN THE NORTHERN DISTRICT OF CALIFORNIA

TSEE SAECHAO,                             Case No.: 3:20-cv-06738-RS

             Plaintiff,                   ORDER OF DISMISSAL WITH
                                          PREJUDICE AS TO DEFENDANT
      v.                                  PERSONIFY FINANCIAL


PERSONIFY FINANCIAL,

             Defendant.




      Upon review of the Parties’ Stipulation of Dismissal with Prejudice of

Defendant Applied Data Finance, LLC dba Personify Financial (“Personify

Financial”), and good cause appearing,

      IT IS ORDERED that the Stipulation is GRANTED.

      The above-entitled matter is hereby dismissed with prejudice, as to

Defendant Personify Financial, with the parties to bear their own attorneys’ fees

and costs,

                                          1
       Case 3:20-cv-06738-RS Document 17 Filed 02/09/21 Page 2 of 2




     IT IS SO ORDERED.


        February 9, 2021
Dated: ___________________                   _______________________
                                             Honorable Richard Seeborg
                                             Chief United States District
                                             Judge




                                     2
